Exhibit 10.9

2017 Accelerated Award Agreement

JARDEN CORPORATION 2013 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT FOR

JOHN CAPPS

1. Award of Restricted Stock. Jarden Corporation (the “Company”) hereby grants,
as of April 13, 2016 (the “Date of Grant”), to John Capps (the “Recipient”),
35,000 restricted shares of the Company’s common stock, par value $0.01 per
share (collectively the “Restricted Stock”). The Restricted Stock shall be
subject to the terms, provisions and restrictions set forth in this Agreement
and the Jarden Corporation 2013 Stock Incentive Plan (the “Plan”), which is
incorporated herein for all purposes. As a condition to entering into this
Agreement, and as a condition to the issuance of any Shares (or any other
securities of the Company), the Recipient agrees to be bound by all of the terms
and conditions herein and in the Plan. Unless otherwise provided herein,
capitalized terms used herein that are defined in the Plan and not defined
herein shall have the meanings attributable thereto in the Plan.

2. Vesting of Restricted Stock.

(a) Performance Conditions. The shares of Restricted Stock shall become vested
on the last day (such date, the “Vesting Date”) of any five consecutive trading
day period ending on or after January 1, 2017 during which the average closing
price of the Shares on the New York Stock Exchange (or such other securities
exchange on which the Shares may then be traded) equals or exceeds 105% of the
closing price of a Share on the New York Stock Exchange (or such other
securities exchange in which the Shares then may be traded) on December 31,
2016, provided that the Vesting Date must occur, if at all, prior to the fifth
anniversary of the Date of Grant.

In the event that a Change of Control occurs during the Recipient’s Continuous
Service, unless the Company is the surviving entity in the Change of Control and
the Restricted Stock Award continues to be outstanding after the Change of
Control of the Company on substantially the same terms and conditions as were
applicable immediately prior to the Change of Control, then the shares of
Restricted Stock subject to this Agreement shall automatically and without any
action on the part of the Recipient, shall become fully vested immediately prior
to the Change in Control.

(b) Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i) “Non-Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that has not become vested pursuant to this Section 2.

(ii) “Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.

3. Delivery of Restricted Stock.

(a) Issuance of Stock Certificates and Legends. One or more stock certificates
evidencing the Restricted Stock shall be issued in the name of the Recipient but
shall be held and

 

1



--------------------------------------------------------------------------------

2017 Accelerated Award Agreement

 

retained by the Company until the date (the “Applicable Date”) on which the
Shares (or a portion thereof) subject to this Restricted Stock award become
Vested Shares pursuant to Section 2 hereof, subject to the provisions of Section
4 hereof. All such stock certificates shall bear the following legend, along
with such other legends that the Board or the Committee shall deem necessary and
appropriate or which are otherwise required or indicated pursuant to any
applicable stockholders agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b) Stock Powers. The Recipient shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become Vested Shares. If the Recipient
shall fail to provide the Company with any such stock power or other instrument
of transfer or assignment, the Recipient hereby irrevocably appoints the
Secretary of the Company as his attorney-in-fact, with full power of appointment
and substitution, to execute and deliver any such power or other instrument
which may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.

(c) Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient as soon as administratively practicable
after the date of receipt by the Company of the Recipient’s written request. The
new certificate or certificates shall continue to bear those legends and
endorsements that the Company shall deem necessary or appropriate (including
those relating to restrictions on transferability and/or obligations and
restrictions under the Securities Laws).

(d) Issuance without Certificates. If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the Committee,
issue Shares pursuant to this Agreement without certificates, in which case any
references in this Agreement to certificates shall instead refer to whatever
evidence may be issued to reflect the Recipient’s ownership of the Shares
subject to the terms and conditions of this Agreement.

4. Non-Forfeiture of Non-Vested Shares. If the Recipient’s Continuous Service
with the Company and the Related Entities is terminated for any reason other
than a Termination for Cause (as defined in the Employment Agreement), any
Shares of Restricted Stock that are not Vested Shares, and that do not become
Vested Shares pursuant to Section 2 hereof or pursuant to

 

2



--------------------------------------------------------------------------------

2017 Accelerated Award Agreement

 

the Employment Agreement as a result of such termination, shall not be forfeited
but shall continue to remain outstanding and subject to the terms of this
Agreement as if Recipient’s Continuous Service with the Company had continued.
Vested Shares shall not be subject to forfeiture, cancellation or reimbursement.

5. Clawback. The Recipient’s rights with respect to the Shares of Restricted
Stock granted pursuant to this Agreement are subject to and conditioned upon the
Recipient’s compliance with the noncompetition, confidentiality and other
covenants contained in any employment agreement or other agreement between the
Company and the Recipient (the “Employee Agreement”), including with respect to
specified non-competition covenants through the fourth anniversary of the date
on which the Recipient’s Continuous Service terminates for any reason. In
addition to the terms and remedies set forth in any Employee Agreement, if
Recipient breaches any of the foregoing covenants contained in any Employee
Agreement, then the Company or its successor shall be entitled to recover from
Recipient, and Recipient shall be required to pay, the Fair Market Value on the
applicable vesting date of the quantity of Shares of Restricted Stock that were
released to the Recipient on or after that vesting date.

6. Rights with Respect to Restricted Stock.

(a) General. Except as otherwise provided in this Agreement, the Recipient shall
have, with respect to all of the shares of Restricted Stock, whether Vested
Shares or Non-Vested Shares, all of the rights of a holder of shares of common
stock of the Company, including without limitation (i) the right to vote such
Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of common stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be
forfeited). Any Shares or other property issued to the Recipient as a dividend
with respect to shares of Restricted Stock shall be subject to restrictions and
a risk of forfeiture to the same extent as the Restricted Stock with respect to
which such Shares or other property have been distributed. In addition,
notwithstanding any provision to the contrary herein, any cash dividends
declared with respect to shares of Restricted Stock subject to this Agreement
shall be held in escrow by the Committee until such time as the shares of
Restricted Stock that such cash dividends are attributed to shall become Vested
Shares, and in the event that such shares of Restricted Stock are subsequently
forfeited, the cash dividends attributable to such portion shall be forfeited as
well.

(b) Adjustments to Shares. If at any time while this Agreement is in effect (or
Shares granted hereunder shall be or remain unvested), there shall be any
increase or decrease in the number of issued and outstanding Shares of the
Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board or the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional Share, such fraction shall be
disregarded.

 

3



--------------------------------------------------------------------------------

2017 Accelerated Award Agreement

 

(c) No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Restricted Stock and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Restricted Stock includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

7. Transferability. Unless otherwise determined by the Committee, the shares of
Restricted Stock are not transferable unless and until they become Vested Shares
in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Recipient. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become Vested Shares shall be void ab
initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

8. Tax Matters; Section 83(b) Election.

(a) Section 83(b) Election. The Recipient may elect, within thirty (30) days of
the Date of Grant, to include in gross income for federal income tax purposes an
amount equal to the Fair Market Value (as of the Date of Grant) of the
Restricted Stock pursuant to Section 83(b) of the Code (the “Section 83(b)
Election”). If the Recipient properly makes the Section 83(b) Election, the
Recipient shall provide a copy of the statement making the Section 83(b)
Election to the Company on or before the date on which the statement making the
Section 83(b) Election is filed with the Internal Revenue Service and the
Recipient shall make arrangements satisfactory to the Company to pay to the
Company any federal, state or local income taxes required to be withheld with
respect to the Restricted Stock. If the Recipient shall fail to make such tax
payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be issued to the
Recipient under this Agreement) otherwise due to the Recipient any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.

(b) No Section 83(b) Election. If the Recipient does not properly make the
Section 83(b) Election, the Recipient shall, no later than the date or dates as
of which the restrictions referred to in this Agreement hereof shall lapse, pay
to the Company, or make

 

4



--------------------------------------------------------------------------------

2017 Accelerated Award Agreement

 

arrangements satisfactory to the Committee for payment of, any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Restricted Stock (including without limitation the vesting thereof), and the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind (including without limitation, the withholding of any Shares
that otherwise would be distributed to the Recipient under this Agreement)
otherwise due to Recipient any federal, state, or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.

(c) Satisfaction of Withholding Requirements. The Recipient may satisfy the
withholding requirements with respect to the Restricted Stock pursuant to any
one or combination of the following methods:

(i) payment in cash; or

(ii) payment by surrendering unrestricted previously held Shares which have a
value equal to the required withholding amount or the withholding of Shares that
otherwise would be deliverable to the Recipient pursuant to this Award. The
Recipient may surrender Shares either by attestation or by delivery of a
certificate or certificates for shares duly endorsed for transfer to the
Company, and if required with medallion level signature guarantee by a member
firm of a national stock exchange, by a national or state bank (or guaranteed or
notarized in such other manner as the Committee may require).

(d) Recipient’s Responsibilities for Tax Consequences. Tax consequences on the
Recipient (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Recipient. The Recipient shall consult with his or her own
personal accountant(s) and/or tax advisor(s) regarding these matters, the making
of a Section 83(b) Election, and the Recipient’s filing, withholding and payment
(or tax liability) obligations.

9. Amendment, Modification & Assignment. This Agreement may only be modified or
amended in a writing signed by the parties hereto. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement. Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Recipient’s rights
hereunder) may not be assigned, and the obligations of Recipient hereunder may
not be delegated, in whole or in part. The Company may assign any of its rights
under this Agreement. The rights and obligations created hereunder shall be
binding on the Recipient and his heirs and legal representatives and on the
successors and assigns of the Company.

10. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

 

5



--------------------------------------------------------------------------------

2017 Accelerated Award Agreement

 

11. Miscellaneous.

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of Restricted Stock hereunder shall not confer, or be construed to confer, upon
the Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Restricted
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Related
Entity and the Recipient or any other person. To the extent that the Recipient
or any other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f) Interpretation. The Recipient accepts the Restricted Stock subject to all of
the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan.

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 2381 NW Executive Center Drive,
Boca Raton, Florida 33431, or if the Company should move its principal office,
to such principal office, and, in the case of the Recipient, to the Recipient’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.

 

6



--------------------------------------------------------------------------------

2017 Accelerated Award Agreement

 

(i) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(j) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

7



--------------------------------------------------------------------------------

2017 Accelerated Award Agreement

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

JARDEN CORPORATION: By:  

/s/ Malaika Myers

Name:   Malaika Myers Title:   SVP, Human Resources

 

Agreed and Accepted:

 

RECIPIENT:

By:  

/s/ John Capps

  John Capps

 

8